 Case 1:20-cv-00208-KD-MU Document 5 Filed 06/17/20 Page 1 of 1                   PageID #: 19



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

MATTHEW GRANT HANDLEY,                     :

       Petitioner/Plaintiff,               :

vs.                                        :       CA 20-0208-KD-MU

ALABAMA LAW ENFORCEMENT                    :
AGENCY, et al.,
                                           :
       Respondents/Defendants.

                                               ORDER

       After due and proper consideration of all portions of this file deemed relevant to the

issues raised, and there having been no objections filed, the report and recommendation

of the Magistrate Judge made under 28 U.S.C. § 636(b)(l)(B) and dated May 19, 2020 is

ADOPTED as the opinion of this Court, and it is ORDERED that this action is DISMISSED

without prejudice for failure to prosecute and failure to comply with this Court’s Orders.

       Petitioner was ordered to notify the Court of a change in address and warned that

failure to do so would result in dismissal of this action without prejudice for failure to

prosecute and to follow the Court’s Order (doc. 2). However, Petitioner failed to provide the

Court with a current address. The Report and Recommendation was mailed to Petitioner’s

last known address but was returned with the envelope labeled “Return to Sender”

“Attempted – Not Known” “Unable to Forward” and stamped “return to sender not in

custody” (doc. 4).

       DONE this 17th day of June 2020.

                               s/ Kristi K. DuBose
                               KRISTI K. DuBOSE
                               CHIEF UNITED STATES DISTRICT JUDGE
